DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, 13-16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al, US Pub. 2020/0052769, in view of Xiong et al, US Pub. 2020/0351853, hereinafter referred to as Cirik and Xiong.
Regarding claims 1 and 13, Cirik discloses resource management for beam failure recovery procedures in a wireless communication system, comprising: maintaining at least one counter (fig. 25-26, p. [0406], beam failure instance  (BFI) counter), wherein the at least one counter is used to record how many times first indication information is received (fig. 25-26, par. [0406], a MAC entity of a wireless device receiving a beam failure instance indication from a lower layer (e.g., PHY) of the wireless device); and determining to increase a count value of a counter corresponding to the first indication information based on received first indication information (fig. 25-26, par. [0406], increment the BFI counter based on a MAC entity of a wireless device receiving a beam failure instance indication from a lower layer (e.g., PHY) of the wireless device); wherein the at least one counter comprises a global counter (fig. 25-26, par. [0406], BFI counter), wherein a configured global timer corresponding to the global counter is obtained (par. [0406], The BFI counter may be initially set to zero before time T 2600. The wireless device may start or restart a beam failure detection timer (e.g., beamFailureDetectionTimer) at time T 2600), and wherein after the 
Regarding claims 3 and 15, Cirik discloses the system comprises the at least one counter comprises at least one counter for at least one type of uplink transmission (see abstract, par. [0406], beam failure counter counts beam failure recovery-medium access control-control element (BFR-MAC-CE)).  
Regarding claims 4 and 16, Cirik discloses further comprising obtaining at least one configured timer corresponding to the at least one counter for the at least one type of uplink transmission (abstract, par. [0406], beam failure counter counts beam failure recovery-medium access control-control element (BFR-MAC-CE), wherein the BFR timer is associated with the BFI counter).  

Regarding claims 8 and 20, Cirik does not disclose when the RRC connection reestablishment is initiated, initiating a connection reestablishment request to a network side, wherein the connection reestablishment request comprises at least one of a number of LBT failures, or an event that triggers LBT. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Cirik’s system for synchronizing in the system. 
Regarding claim 9, Cirik discloses wherein the at least one counter for the at least one type of uplink transmission comprises at least one of the following: a first counter for SR; a second counter for Physical Uplink Shared Channel (PUSCH); or a third counter for Random Access Channel (RACH) (par. [0401], the beam failure recovery (BFR) signal may be a beam failure request, which is similar to a scheduling request (SR), or a preamble transmitted on RACH).  
Regarding claim 11, Cirik discloses wherein: a first timer is configured for the first counter for SR,28Atty. Dkt. No. 10060-01-0091-US a second timer is configured for the second counter for PUSCH; and a third timer is configured for the third counter for RACH (par. [0406] and [0401], the BFI counter is based on BFR signal, which may be a beam failure request, which is similar to a scheduling request (SR), or a preamble transmitted on RACH).  
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik in view of Xiong as shown above, and further in view of Khirallah et al (hereinafter “Khirallah”), US Pub. 2018/0242357.
Regarding claim 10, Cirik in view of Xiong does not disclose limitations recited in claim 10. Khirallah discloses wherein determining to increase the count value of the counter based on the received first indication information comprises at least one of the following: when the first indication information indicates that LBT corresponding to SR transmission fails, increasing the count value of the first counter ([0096], fig. 6, step S622, when the SR on an SCell is blocked by Listen Before Talk (LBT) the MAC entity still increments the SR transmission counter by 1); when the first indication information indicates that LBT corresponding to PUSCH transmission fails, increasing the count value of the second counter; or when the first indication information indicates that LBT corresponding to the RACH fails, increasing the count value of the third counter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Khirallah into Cirik in view of Xiong system for guarantee quality of service. 
Regarding claim 12, Cirik in view of Xiong does not disclose limitations recited in claim 12. Khirallah discloses further comprising one of the following: when the received first indication information indicates that LBT corresponding to SR transmission fails, starting or restarting the first timer ([0096], fig. 6, step S622, when the SR on an SCell is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/THAI D HOANG/Primary Examiner, Art Unit 2463